DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on September 25, 2020.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (US 2019/0089053 of record) in view of Teshima et al. (US 2017/0062953).
With respect to claim 1, Yong discloses in figure 6 an antenna structure (40, e.g., an antenna), comprising a first conductive element (110, 114, e.g., formed as a first conductive element) including a first planar portion (110, e.g., patch antenna element) having a first end and a second end (figure 6 shows the radiating element 110 having first and second ends thereof), wherein the first planar portion is linear shaped (see figure 6); and an extension portion (114, e.g., conductive path) that extends away from the first planar portion at a center (at a positive terminal 98) of the first planar portion (see figure 6); and a second conductive element (112, 92, e.g., formed as a second conductive element) spaced apart from the first planar portion and electrically connected to the extension portion (figure 6 shows that the patch antenna element 110 electrically connected to a ground plane 112 via the conductive path 114).



    PNG
    media_image1.png
    441
    764
    media_image1.png
    Greyscale

Teshima discloses in figure 5 an antenna structure, comprising a first planar portion (7) having a first end and a second end (figure 5 shows the radiating element 7 having two ends thereof) and an extension portion (51), wherein the extension portion that extends away from the first planar portion at an exact center of the first planar portion between the two ends (see figure 5, e.g., the extension portion points at a center of the radiating element 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antenna structure of Yong with a center feature thereof as taught by Teshima for the purpose of improving frequency bands of the antenna since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.

    PNG
    media_image2.png
    454
    787
    media_image2.png
    Greyscale

With respect to claim 2, the combination of Yong and Teshima disclose that wherein the second conductive element includes a second planar portion (112, e.g., ground plane), wherein the first planar portion and the second planar portion extend in a first direction (having a vertical direction) so as to be substantially parallel to one another, and wherein the extension portion extends in a direction that is substantially perpendicular to the first direction (figure 6 of Yong shows the parallel and perpendicular features thereof).
With respect to claim 3, the combination of Yong and Teshima disclose that wherein the extension portion is linear (figure 6 of Yong shows that the conductive path 114 is linear).
With respect to claim 5, the combination of Yong and Teshima disclose that wherein the extension portion includes a first part (98) and a second part (100) spaced apart from the first part in the first direction, wherein a gap (H) an insulating material exists between the first part and the second part in the first direction (see figure 6 of Yong).

With respect to claim 11, the combination of Yong and Teshima disclose that wherein the second conductive element is grounded (figure 6 of Yong, e.g., 112 is a ground plane).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (US 2019/0089053 of record)  and Teshima et al. (US 2017/0062953) and further in view of Wong et al. (US 8,599,074 of record).
With respect to claim 4, the combination of Yong and Teshima disclose all claimed limitations, as expressly recited in claim 1-2, except for specifying that wherein the extension portion is sinuous. 
Wong discloses in figure 1 an antenna structure, comprising a first conductive element (13, 17) including a first planar portion (13) and an extension portion (17), and a second conductive element (11), wherein the extension portion is sinuous (figure 1 shows that the shorting metal portion 17 is sinuous).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antenna structure of  the combination of Yong and Teshima with a sinuous feature as taught by Wong for the purpose of providing an antenna of small size and capable of respectively generating wide operating bandwidths at both a low frequency band and a high frequency band since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Wong (see column 1 in lines 55-67).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (US 2019/0089053 of record) and Teshima et al. (US 2017/0062953) and further  in view of Andrenko (US 2013/0099982 of record).
With respect to claim 9, the combination of Yong and Teshima disclose all claimed limitations, as expressly recited in claims 1 and 8, except for specifying that further comprising a second insulating material that supports the second conductive element.
Andrenko discloses in figure 2 an antenna structure comprising a first conductive element (14), a second conductive element (11) and a second insulating material (10) that supports the second conductive element (see figure 2 and paragraph 0019).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antenna structure of the combination of Yong and Teshima with an insulating substrate thereof as taught by Andrenko for the purpose of supporting, protecting and reducing possibility of having electromagnetic interferences thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (US 2019/0089053 of record) and Teshima et al. (US 2017/0062953), in view of Andrenko (US 2013/0099982 of record) and further in view of Feller (US 2015/0048990 of record).
With respect to claim 10, the combination of Yong, Teshima and Andrenko disclose all claimed limitations, as expressly recited in claims 1 and 8-9, except for specifying that further comprising an injection port disposed in the second insulating material and that includes a conductive section that passes through the second conductive element and the first insulating material to electrically connect with the first planar portion, the injection port being coupled to a transmit/receive line of an integrated circuit for the antenna structure.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antenna of the combination of , Teshima and Andrenko with an IC formed therewith as taught by Feller for the purpose of receiving and processing other types of signals with antenna since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Felller (see paragraph 0030).
Allowable Subject Matter
Claims 12-20 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
An antenna structure, comprising … “the leg of the T-shape having a structure such that i) in a first mode when the leg of the T-shape is a first length, the antenna is operable in a first frequency bandwidth and a second frequency bandwidth distinct from the first frequency bandwidth, and ii) in a second mode when the leg of the T-shape is a second length less than the first length, the antenna is operable in a single frequency bandwidth that is wider compared to the first and second frequency bandwidths taken alone”, in combination with the remaining claimed limitations as claimed in independent claim 12 (claims 13-19 would be allowable as being dependent on claim 12).
An antenna, comprising … “the leg being in electrical contact with the ground plate and configured to operate in a first mode or a second mode, the first mode being a mode in which the T-shaped antenna structure is operable in a first frequency bandwidth and a second frequency bandwidth distinct from the first frequency bandwidth, the second mode being a mode in which the T-shaped antenna structure is operable in an expanded frequency bandwidth that is wider than the first frequency bandwidth and the second frequency bandwidth combined at a given gain”, in combination with the remaining claimed limitations as claimed in independent claim 20. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 15, 2021